Citation Nr: 1534597	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  13-13 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease and pneumonia, and to include as due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from March 1970 to March 1973.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


REMAND

With regard to the Veteran's claim for an initial compensable rating for bilateral hearing loss, VA treatment records reflect that audiograms were performed in November 2013, January 2014, and July 2014, however these audiograms are not included in the evidence of record.  Further, the RO did not acknowledge or address these examinations in the February 2015 supplemental statement of the case.  Therefore, a remand is required to ensure all outstanding audiological examination results are associated with the Veteran's evidence of record and for the RO to review this evidence in the first instance.

The Veteran is also claiming entitlement to service connection for chronic obstructive pulmonary disease (COPD) and pneumonia, to include as due to exposure to Agent Orange.  The Veteran served in the Republic of Vietnam from March 1971 to January 1972, and is presumed to have been exposed to herbicides, such as Agent Orange.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6) (2014).  Although there are certain diseases that are presumed incurred by veterans as a result of exposure to herbicide agents, COPD and pneumonia are not included on the list of presumptive diseases enumerated by the Secretary pursuant to the applicable statute.  See 38 C.F.R. § 3.309(e) (2014).  Respiratory cancers, however, are on that list.  Id.  Notwithstanding the presumption provisions, a Veteran is not precluded from establishing service connection for disability due to herbicide agent exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  While the Veteran does not have any diagnosed respiratory cancers, he does have a diagnosis of COPD and has been treated for pneumonia since separating from service, and therefore, the Board finds that a VA pulmonary examination is required to determine whether any diagnosed respiratory disorders are due to the Veteran's active duty service, to include as due to exposure to herbicides.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In a June 2011 letter to the Veteran, the Social Security Administration (SSA) determined that the Veteran's "breathing problems" were disabling, however, this letter is the only document relating to the Veteran's SSA disability claim associated with the evidence of record.  On remand, the RO must obtain the Veteran's complete SSA records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Regardless of the Veteran's response, the RO must obtain the Veteran's SSA records and associate all outstanding audiograms with the evidence of record, to include the from November 2013, January 2014, and July 2014.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Following the completion of the above development, the Veteran must be afforded the appropriate VA examination to determine whether any respiratory disorder found, to include COPD and pneumonia, is related to his military service, to include as due to exposure to herbicide agents, such as Agent Orange.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

The examiner must be informed that the Veteran served in the Republic of Vietnam from March 1971 to January 1972, and is presumed to have been exposed to herbicide agents, to include Agent Orange.  In providing the requested opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a disorder due to herbicide exposure that is not on the list of diseases presumptively associated with exposure to herbicide agents.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed respiratory disorder found, to include COPD and pneumonia, is related to his active duty service, to include as due to exposure to herbicide agents, such as Agent Orange.  The examiner must state upon what specific evidence this determination was based.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

